UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6029



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD WAYNE MELTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-00-490; CA-03-596)


Submitted:   April 28, 2006                 Decided:   May 18, 2006


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Wayne Melton, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donald Wayne Melton seeks to appeal the district court’s

order denying relief on his motion filed under Fed. R. Civ. P.

60(b).    To appeal an order denying a Rule 60(b) motion in a

postconviction proceeding, Melton must establish his entitlement to

a certificate of appealability.            Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise     debatable.      See    Miller-El   v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Melton

has not made the requisite showing.

           To the extent that Melton’s notice of appeal and informal

brief can be construed as a motion for authorization to file a

successive § 2255 motion, we deny such authorization.               See United

States    v.   Winestock,     340   F.3d     200,    208   (4th   Cir.   2003).

Accordingly,     we   deny    Melton’s     motion    for   a   certificate    of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately


                                    - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -